Citation Nr: 1727424	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  15-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for orchiectomy of the left testicle. 

3. Entitlement to service connection for right knee degenerative joint disease ("right knee disability), as secondary to service connected left knee arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1958 to June 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The previous issue of entitlement to service connection for bilateral hearing loss was previously denied by VA.  However, the Veteran did not appeal this issue in his appeal to the Board (VA Form 9).  This issue was also not noted by the Veteran's representative in the Statement of his Accredited Representative (VA Form 646).  As such, the Board does not presently have jurisdiction over this issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for orchiectomy of the left testicle and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's tinnitus was neither incurred in nor caused by service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent VCAA letters to the Veteran, he was afforded VA examinations, and his in-service and post-service medical records were obtained. The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met. 

II. Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Whether these requirements are met is based on analysis of all the evidence of record and the evaluation of its credibility and probative weight. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

In this case, the requirements for service connection have not been met. The Veteran's service treatment records are devoid of complaints, treatment, or a diagnosis of tinnitus. During a VA examination on April 2, 2014, the Veteran reported that his tinnitus began in 1969-nine years after separation from service-while working in oil fields. The examiner, an audiologist, noted that the Veteran was very specific in recounting the onset of his tinnitus. Given the big gap between service separation and onset, the examiner concluded that the Veteran's tinnitus was less likely than not related to service. 

While the Veteran's representative asserts that the Veteran's tinnitus began in 1959, the Board finds that the Veteran's statements to the April 2014 VA examiner to be more credible and probative of the actual onset of his tinnitus. Also, the Board cannot ignore the fact that the Veteran did not submit a claim for tinnitus until March 2013, despite submitting claims for many other conditions several years prior. Given the Veteran's familiarity with the VA benefits process, and his aptness to seek medical treatment for other medical issues, the record casts doubt on the sincerity and credibility of some statements. See Maxson v. West, 12 Vet. App. 453, 459 (1999) (explaining that the Board may consider the length of time between in-service and post-service complaints and/or treatment in assessing credibility and weight); Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (upholding Board's credibility finding given the internal inconsistencies of the veteran's lay statements). 

For these reasons, the Board finds the Veteran's tinnitus was neither incurred in, nor caused by service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Accordingly, the claim is denied. 


ORDER

Entitlement to service connection for tinnitus is denied. 



REMAND

The Board finds that additional development is necessary before the Veteran's service connection claim for orchiectomy of the left testicle and service connection for a right knee disability can be adjudicated. The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to assist veterans in substantiating claims for VA benefits. E.g., 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016). While the record does not adequately support the Veteran's service connection claim for orchiectomy of the left testicle, the Veteran asserted that a hatchet fell on his left testicle in service and that he had chronic orchitis ever since. A VA examination should be scheduled to properly determine the nature and etiology of his condition.38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that a VA examination is necessary when a claimed disability or symptoms may be associated with an event, injury, or disease in service).

A remand is also necessary to obtain another medical examination and/or medical opinion regarding the right knee disability. The Veteran asserted that he injured both his right and left knees in service, and that he had problems ever since. Also, he asserted that his service connected left knee disability has created an altered gait, and caused both instability and degenerative joint disease of the right knee. He believes that his right knee disability is secondary to his left knee arthritis. However, the March 21, 2014, VA examiner did not render a medical opinion using the correct language for secondary service connection utilized by the Board. As a result, another medical opinion must be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate physician to assess the nature and etiology of the orchiectomy (left testicle removal). The claims file should be reviewed prior to expressing an opinion on the following question:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's left testicle removal was caused by or due to service? Please explain the reasons for your opinion and include:

(i) a discussion of the Veteran's assertion that a hatchet fell on his left testicle in service; and 

(ii) a discussion of any pertinent medical history, including that contained in Dr. Ross's medical records (dated June 20, 2013; labeled "Medical Treatment Record - Non-Government Facility")

(b) A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why and identify what evidence (if any) would allow for a more conclusive opinion.  

2. Obtain a new medical opinion and, if necessary, a new examination, to determine the nature and etiology of the Veteran's right knee disability. The claims file should be reviewed prior to expressing an opinion on the following question:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's right knee disability was caused or aggravated by (i.e., permanently worsened beyond natural progression) his service connected left knee arthritis? 

(b) A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why and identify what evidence (if any) would allow for a more conclusive opinion.  

3. Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The examiner should avoid the use of vague, conclusory or equivocal language. The Court has repeatedly held that medical opinions expressed in terms of "may," or "could be" are too speculative to be of probative value. See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not," and is too speculative). If any of the requested opinions cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge, etc.). See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


